United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                       REVISED JUNE 26, 2006
               IN THE UNITED STATES COURT OF APPEALS          June 21, 2006
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                            No. 05-10476
                        Conference Calendar



NATHANIEL HOWARD THOMAS,

                                     Petitioner-Appellant,

versus

COLE JETER, Warden, Federal Medical Center Fort Worth,

                                     Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 4:04-CV-880
                      --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Nathaniel Howard Thomas, federal prisoner # 07052-078,

appeals the dismissal of his 28 U.S.C. § 2241 petition, in which

he alleged ineffective assistance of counsel and that the

Government had failed to disclose exculpatory evidence.       Thomas

argues that the district court erred in dismissing his petition.

This court reviews issues of law de novo.     Jeffers v. Chandler,

253 F.3d 827, 830 (5th Cir. 2001).



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-10476
                                -2-

     A petition filed under § 2241 which attacks errors that

occurred at trial or sentencing should be dismissed or construed

as a motion under 28 U.S.C. § 2255.     Id.; Pack v. Yusuff, 218

F.3d 448, 452 (5th Cir. 2000).    Thomas’s § 2241 petition

challenged his conviction, rather than attacking the manner in

which his sentence was being executed.     Thomas has not shown that

the remedy provided under § 2255 is inadequate or ineffective to

test the legality of his detention.     See Tolliver v. Dobre, 211

F.3d 876, 878 (5th Cir. 2000) (prior unsuccessful § 2255 motion

or inability to meet successive-petition requirements does not

render § 2255 “inadequate”).     Further, the district court lacked

jurisdiction to construe Thomas’s petition as a successive motion

under § 2255.   See Hooker v. Sivley, 187 F.3d 680, 681-82 (5th

Cir. 1999).   Thomas’s motion to supplement is DENIED.   The

district court’s judgment dismissing Thomas’s petition is

AFFIRMED.